Citation Nr: 0423743	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  02-20 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
chronic labyrinthine imbalance (sea sickness).

2.  Entitlement to an effective date earlier than July 27, 
1992, for the grant of service connection for major 
depressive disorder.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1975 to December 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The issues of entitlement to service connection for hearing 
loss and tinnitus are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The RO was not in receipt or possession of any evidence 
prior to July 27, 1992, that can reasonably be construed as a 
formal or informal claim of entitlement to service connection 
for depression.

2.  The RO denied entitlement to service connection for 
chronic labyrinthine imbalance (sea sickness) in April 1978.  
The veteran was notified of this decision that same month and 
did not appeal.  Thus, the decision became final.

3.  Evidence submitted since the RO's previous denial of 
service connection for chronic labyrinthine imbalance (sea 
sickness) does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for chronic labyrinthine 
imbalance (sea sickness) has not been received.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).

2.  The criteria for an effective date earlier than July 27, 
1992, for the grant of service connection for depression have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.157, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The new law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 C.F.R. §§ 3.156, 3.159.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Hereinafter known collectively as 
VCAA.

The VCAA is applicable to all claims filed on or after 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  The Board concludes the discussions in the November 
1998 and May 2003 rating determinations and the May 2000, 
October 2000, and April 2003 SOCs informed the appellant of 
the information and evidence needed to substantiate this 
claim.  In a January 2003 letter, the RO informed the veteran 
of the VCAA.  It specifically notified the veteran of the 
VA's duty to notify him, VA's duty to assist him, what the 
evidence had to show to establish entitlement, what 
information was still needed from the veteran, what the 
veteran could do to help with his claim, where and when to 
send information and evidence, what had been done with his 
claim, and where to contact VA if he had any questions.  In a 
November 2003 letter, the RO informed the veteran of the 
status of his claim, what the RO had received, what VA was 
responsible for getting, what VA would make reasonable 
efforts to get, what the evidence had to show, how VA would 
help the veteran obtain evidence, how the veteran could help 
VA, where the veteran should send evidence, and how the 
veteran could contact VA. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran also appeared at two 
hearings in conjunction with his claim.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (Vet. 
App., June 24, 2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

All the VCAA requires in this regard is that the duty to 
notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in January 2003 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided prior to the most recent 
transfer and certification of the appellant's case to the 
Board.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

The Board finds that the appellant was fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
addition to the January 2003 letter, the veteran appeared at 
a March 2004 hearing before the undersigned Veterans Law 
Judge and indicated that all the pertinent evidence was of 
record.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.


New and Material

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2003)]. This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in December 2001, his claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. See 38 C.F.R. § 3.156(a) (2003).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

A review of the record demonstrates that the RO denied 
service connection for chronic labyrinthine imbalance (sea 
sickness) in an April 1978 decision.  The veteran was 
notified of this decision and did not appeal.  Thus, the 
decision became final.  

Evidence before the RO at the time of the previous denial 
included the veteran's service medical records and his 
February 1978 application for compensation and pension.

The veteran's service medical records reveal that he was seen 
in August 1977 with complaints of sea sickness for the past 
two years.  The examiner noted that there was no 
documentation in the record to substantiate the veteran's 
complaints.  

In September 1977, the veteran was afforded an ENT 
examination.  At the time of the examination, the veteran 
gave a history of intolerance to excessive labyrinthine 
stimulation for the past several years.  This had manifested 
itself and been documented while on board ship.  The veteran 
indicated having no difficulties with airplane or car rides.  
He was noted to have a well documented history of 
incapacitating sea sickness that had not responded to medical 
treatment.  Otologic examination, which included audiogram 
and positional testing, was normal.  

It was the recommendation of the Medical Board that the 
veteran be given duty ashore or administratively discharged.  
A diagnosis of chronic labyrinthine imbalance (sea sickness), 
by history, was rendered.  

The RO denied service connection for chronic labyrinthine 
imbalance noting that it had been present throughout service 
whenever at sea.  It stated that there was no indication of 
trauma or disease of the middle ear during service.  

Evidence received subsequent to the April 1978 rating 
determination includes the veteran's December 2001 request 
that his claim be reopened.  

Also added to the record was the testimony of the veteran at 
his March 2002 hearing where he stated that he was given 
pills for his sea sickness but that they did not work.  The 
veteran testified that he lost 30 pounds while at sea because 
of his sea sickness.  

At the time of his March 2004 hearing, the veteran testified 
that this condition did not appear until he went into the 
service.  He stated that he never knew that he had sea 
sickness prior to getting on board the ship.  He stated that 
he became sea sick every time he went out to sea.  He 
reported that he lost 30-40 pounds when out to sea during one 
period of time.  The veteran indicated that he had not had 
any problems with sea sickness since his release from 
service.  He also noted that he had not been out on a boat 
following his period of service.  He further testified that 
he was not taking any medication for this condition.  

New and material evidence has not been submitted to reopen 
the veteran's claim.  The only additional evidence which has 
been received in relation to the veteran's claim is the 
testimony of the veteran at his two hearings.  This testimony 
only reiterates the previous contentions of the veteran which 
were advanced at the time of his previous denial.  Hence, 
such evidence is cumulative and not new for the purposes of 
reopening the claim.  Moreover, the veteran has testified 
that he has not received any treatment for this condition 
following service and that he has had no episodes of sea 
sickness since service.  

In the absence of new and material evidence to reopen the 
claim of service connection, the petition to reopen must be 
denied.  


Earlier Effective Date

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2003).  
Unless otherwise provided, the effective date of an award of 
increased evaluation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(1).

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an 
award based on an original claim for benefits shall not be 
earlier than the date of receipt of application therefor.  In 
addition, 38 U.S.C.A. § 5101(a) provides in relevant part: A 
specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual.  Both of the statutes clearly establish that an 
application must be filed.  Pertinent law and regulation also 
provide that the effective date of an award of disability 
compensation shall be the day following separation from 
service or the date entitlement arose if the claim is 
received within one year of separation, otherwise the date of 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a veteran or his representative may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).  38 C.F.R. §  3.155 has the 
important function of making clear that there is no set form 
that an informal written claim must take.  All that is 
required is that the communication indicate an intent to 
apply for one or more benefits under the laws administered by 
the Department, and identify the benefits sought.  Rodriguez 
v. West, 189 F.3d 1351 (1999).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation has been disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by VA 
or the uniformed services will be accepted as an informal 
claim for benefits.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the 
date on which evidence is received from a private physician 
or layman is the date which will be used for effective date 
purposes.

The veteran has requested an earlier effective date for the 
grant of service connection for depression, which was granted 
as a result of it being a byproduct of his service-connected 
tinea versicolor.  

A review of the record demonstrates that at the time of a 
July 1978 VA examination, there were no neurological or 
psychiatric problems noted.  

At the time of a June 1983 examination, there were no 
complaints or findings of psychiatric problems.  

There were also no complaints or findings of psychiatric 
problems at the time of a December 1987 examination.  

At the time of a July 1989 VA examination, the veteran 
reported that his skin condition was becoming worse.  He 
indicated that it was very noticeable as he was questioned 
about it all the time.  The veteran also noted having 
difficulty sleeping because it itched so much.  There were no 
complaints or findings of psychiatric problems at that time.  

At the time of an August 1991 VA examination, performed in 
conjunction with a request for an increased evaluation for 
his service-connected skin disorder, it was specifically 
noted that the veteran had no psychiatric or personality 
problems at the time of the examination.  

Outpatient treatment records obtained in conjunction with the 
veteran's claim reveal that the veteran was seen with 
complaints of skin problems on July 27, 1992.  

At the time of his February 1993 hearing before a local 
hearing officer, the veteran testified that his service-
connected skin disorder had caused some depression.  

At the time of a September 1995 hearing before a Member of 
the Board, the veteran testified that he had not seen a 
psychiatrist about his depression or any other psychiatric 
symptoms.  

At the time of a May 1996 VA examination, the veteran was 
diagnosed with dysthymic disorder, late onset, with atypical 
features.  

At the time of an August 1996 VA examination, the veteran's 
past psychiatric history was noted to be quite unremarkable.  
The veteran was diagnosed as having a mental disorder, NOS, 
due to general medical condition, due to tinea versicolor.  

At the time of a December 1996 VA examination, the veteran 
reported that his anxiety and sense of hopelessness had 
become worse since the last examination.  He stated that his 
skin disorder kept him up most nights.  A diagnosis of major 
depressive disorder, moderate, recurrent, was rendered.  

The examiner stated that it was her opinion tat the veteran's 
subjective complaints were due to his tinea versicolor.  

In a February 1997 rating determination, the RO granted 
service connection for a major depressive and anxiety 
disorder and assigned a 30 percent disability evaluation.  In 
May 1997, the Board increased the disability evaluation from 
30 to 50 percent.  

In a November 1998 rating determination, the RO changed the 
effective date for the grant of service connection from 
August 11, 1992, until July 27, 1992.  The RO cited treatment 
records showing treatment for tinea versicolor beginning on 
July 27, 1992.  

Additional VA treatment records obtained in conjunction with 
the veteran's claim covering the time period from January 
1984 until November 1986 make no reference to any complaints 
or findings of psychological problems.  

At his March 2002 hearing before a local hearing officer, the 
veteran indicated that the first time that he had been 
diagnosed with a psychiatric disorder was in 1996.  The 
veteran noted that the effective date should be July 26, 
1989, when he was noted to have been having trouble sleeping 
at the time of his VA examination.  

The veteran also submitted several documents at the hearing, 
which included a December 2000 outpatient treatment records 
noting that the veteran had had ongoing anxiety since the 
development of his tinea.  The veteran also submitted a 
December 6, 2000, treatment record, wherein it was noted that 
since the development of tinea, the veteran had ongoing 
depression.  

At his Mach 2004 hearing before the undersigned Law Judge, 
the veteran indicated that in several VA examination reports, 
it was noted that he had had depression since the development 
of his skin disorder.  The veteran also reported that several 
other VA physicians had indicated that the veteran's 
depression also started with the development of his skin 
disorder.  

The Board observes that there is no evidence of a diagnosis 
of or treatment for depression symptoms prior to July 27, 
1992.  At the time of June 1983 and December 1987 
examinations there were no complaints or findings of 
psychiatric problems.  

While the Board notes that the veteran reported having 
difficulty sleeping because he itched so much at the time of 
a July 1989 VA examination, there were no findings of 
psychiatric problems at that time.  Moreover, at the time of 
an August 1991 VA examination, performed in conjunction with 
a request for an increased evaluation for his service-
connected skin disorder, it was specifically noted that the 
veteran had no psychiatric or personality problems at the 
time of the examination. 

In addition, the records created at that time contain no 
evidence that indicates any intent on the part of the veteran 
to apply for compensation for depression or in any way 
specifically identifies compensation for depression as "the 
benefit sought," as required by § 3.155(a).  See Dunson v. 
Brown, 4 Vet. App. 327, 329-330 (1993).  In Brannon v. West, 
12. Vet. App. 32 (1998), the Court observed that while the 
Board must interpret an appellant's submissions broadly, the 
Board is not required to conjure up issues that were not 
raised by the appellant.  The Court has held that an 
appellant must have asserted the claim expressly or 
impliedly.  See Isenbart v. Brown, 7 Vet. App. 537, 540-41 
(1995).

In support of his assertion that he had adequately raised a 
claim for service connection for depression prior to July 27, 
1992, the veteran argues that the claim was reasonably raised 
by the medical evidence of record.  Where review of all 
documents and oral testimony reasonably reveals that a 
claimant is seeking a particular benefit, VA is required to 
adjudicate the issue of the claimant's entitlement to such a 
benefit.  Suttman v. Brown, 5 Vet. App. 127, 132 (1993).  On 
the other hand, VA is not required to anticipate a claim for 
a particular benefit where no intention to raise it was 
expressed.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995) (VA is not required to perform "prognostication" but 
to review issues reasonably raised).

"A specific claim in the form prescribed by the Secretary . . 
. must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by the 
Secretary."  38 U.S.C.A. § 5101(a); see also 38 C.F.R. 
§ 3.151(a).  A claim means a formal or informal communication 
in writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 C.F.R. 
§ 3.1(p).  "Any communication or action, indicating an intent 
to apply for one or more benefits under the laws administered 
by the Department of Veterans Affairs . . . may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought." 38 C.F.R. § 3.155(a).  "Section 5101(a) is a 
clause of general applicability and mandates that a claim 
must be filed in order for any type of benefit to accrue or 
be paid."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  Therefore, before the RO can adjudicate an original 
claim for benefits, the claimant must submit a written 
document identifying the benefit and expressing some intent 
to seek it.  Cf. Hamilton v. Brown, 4 Vet. App. 528, 544 
(1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) 
(holding that VA's failure to forward an application form to 
a claimant, who had submitted an informal claim under section 
3.155(a), waives the requirement to file a formal 
application).

The record contains no evidence that the veteran had ever 
expressed an intent to seek service connection for depression 
prior to July 27, 1992.  The mere presence of the medical 
evidence does not establish an intent on the part of the 
veteran to seek entitlement to service connection for a 
psychiatric condition.  See KL v. Brown, 5 Vet. App. 205, 208 
(1993).  While the RO must interpret the veteran's 
submissions broadly, the RO is not required to conjure up 
issues that were not raised by the veteran.  See Talbert, 
supra.  The veteran must have asserted the claim expressly or 
impliedly.  See Isenbart, supra.

A claim for service connection for depression was not 
expressly or impliedly raised prior to July 27, 1992.  None 
of the VA examination reports or VA outpatient treatment 
records dated prior to this time can be interpreted as an 
informal claim for service connection for depression pursuant 
to 38 C.F.R. § 3.155.

Thus, the Board finds that none of the medical evidence of 
record dated prior to July 27, 1992, constitutes an informal 
claim for service connection for depression.  Moreover, the 
Board is unable to identify any statement or other evidence 
prior to July 27, 1992, which meets the regulatory 
requirements of an informal claim for benefits under the 
provisions of 38 C.F.R. § 3.155.

However, the date of a claim only partially controls an 
effective date.  The provisions of 38 C.F.R. § 3.157 have an 
interesting history and have been influenced by four 
unpublished decisions of the general counsel.  Although not 
binding, when section 3.157 was last revised, the department 
noted in the federal register that the opinions of the 
general counsel were the reasons for the revision.

Section 3.157 addresses conditions precedent.  Compensation 
has been awarded or denied on the basis that a condition is 
not compensable in degree.  This sentence does not state 
service connection has been established for any particular 
disability.  On face value, the facts establish that 
compensation had been awarded for tinea versicolor.  
Therefore, the veteran met the first condition precedent.  
Thereafter, the regulation states that the provisions of this 
paragraph apply only when such reports relate to examination 
or treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  This 
language is consistent with the opinions of the general 
counsel.  In this case, the veteran was in receipt of 
compensation (tinea versicolor); however, the record does not 
demonstrate that he received treatment for depression at a VA 
facility prior to July 27, 1992.  Thus, the benefit sought on 
appeal is denied.

The Board notes the recent findings of several VA examiners 
that the veteran's anxiety and depression started with the 
onset of his tinea versicolor.

Despite the examiner's findings, the Board is bound by the 
laws and regulations governing VA benefits.  In this case, 
the Board is precluded from assigning an effective date 
earlier than July 27, 1992, for the granting of service 
connection for depression.  


ORDER

The petition to reopen a claim for service connection for 
chronic labyrinthine imbalance (sea sickness) is denied. 

An effective date earlier than July 27, 1992, for the grant 
of service connection for depression is denied.


REMAND

With regard to the veteran's claims of service connection for 
hearing loss and tinnitus, the Board notes that the veteran 
has not been afforded a comprehensive VA audiological 
examination during the course of his appeal.  While the Board 
notes that the veteran appears to have been afforded a VA 
outpatient audiological evaluation in December 2002, the 
results of the examination have certain numbers crossed out 
and there is no history provided with regard to any claimed 
hearing loss or tinnitus.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for hearing loss and tinnitus.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

3.  The RO should arrange for a VA 
examination to determine the nature and 
etiology of any hearing loss or tinnitus 
that may be present.  The claims folder 
must be made available for review.  All 
appropriate tests and studies should be 
performed and all findings must be 
reported in detail.

The examiner is requested to render the 
following opinions:

Does the veteran currently have hearing 
loss or tinnitus? If so, what is the 
etiology of these disorders and is it at 
least as likely as not that either of 
these disorders is related to service?

Complete detailed rationale must be given 
for each opinion that is rendered.

4.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

If upon completion of the above development any of the claims 
remain denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



